TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00083-CV



                          U.S. Structural Concrete, Inc., Appellant

                                                v.

                           Pro Forming & Shoring, LLC, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-GN-06-002364, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has informed this Court that it no longer wishes to pursue its appeal.

Appellee has informed this Court that it does not object to the dismissal. We grant appellant’s

request and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                            ___________________________________________

                                            David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: March 26, 2008